As I see it, our original judgment of reversal should be adhered to for two reasons.
First, the trial court erred in overruling the demurrer to the first and second counts. I do not see that this error was cured by reason of the fact that the third count as amended stated a good cause of action. Admittedly, as the majority of the Court hold, the first and second counts each fail to state a good cause of action. Certain essential allegations were omitted from each count, without which the liability of the defendant for the injury complained of was not shown. The jury's verdict may have been based on these defective counts. We have held that if a declaration omits *Page 553 
to allege any substantive fact which is essential to a right of action, and which is not implied in, or inferrable from, the finding of those which are alleged, a verdict for plaintiff does not cure the defect. Crawford v. Feder, 34 Fla. 397, 16 So.2d 287; Fla. Cent., etc., R. Co. v. Ashmore, 43 Fla. 272, 32 So.2d 832; 49 C. J. 877.
Secondly, as held in the original opinion the Court below erred in withdrawing from the consideration of the jury the defense set up in the defendant's fifth plea. The third plea was in some respects similar to the fifth plea, but the latter plea was more comprehensive in its allegations, and, under the evidence, the issues of fact thus presented should have been submitted to the jury for their determination, even though it be admitted that the evidence was in conflict and that a verdict against the defendant on the fifth plea might have been sustained.
We would not be justified in holding that these errors were harmless to the defendant.
ELLIS, J., concurs.